This is an action brought by the plaintiff, under chapter 172 of the Session Laws of 1923, to disconnect 160 acres of land belonging to the plaintiff from the city of Ashley in the county of McIntosh and State of North Dakota. The petition, proof of hearing of petition before the city council, decision of the city council, and the decision of the judge of the district court on certiorari, are in all things the same as in the case of Enderson v. Hildebrand, ante, 533, decided at this term, and which decision governs and controls the decision in this case. The decision of the lower court on certiorari is in all things affirmed.
CHRISTIANSON, Ch. J., and BIRDZELL, JOHNSON, and NUESSLE, JJ., concur.